NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response After A Final Action submitted 06 July 2022 has been received, & its contents have been carefully considered. The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action. As a result of the Applicant's response:
The objections to the drawings are withdrawn in view of Applicant’s remarks; &
Claims 1-20 are pending for review.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
After an initial telephone interview with Attorney Seth M. Cannon on 25 August 2022, authorization for this examiner’s amendment was given in a subsequent interview on 06 September 2022.
The application has been amended as follows:
IN THE CLAIMS
In Claim 12, Lines 6-7: --and a length having opposite end portions-- replaced “and opposite end portions”; &
In Claim 12, Lines 10-11: --wherein each isolator includes a pair of flanges through which the isolator is coupled between a rail and a solar panel at each end portion-- replaced “wherein each end portion of each isolator includes a pair of flanges through which the isolator is coupled between a rail and a solar panel”.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  While the prior art of record discloses aspects of the claimed invention, including a solar tracking system & an associated method of operation thereof, including support pillars, torque tubes panel rails & vibration isolators, the prior art of record fails to show the above solar tracking system & associated method of operations  in which the isolators are fabricated of an elastic material & are selectively placed between the panel rails & solar panels to cause a destructive interference with the resonant frequency of the tracking system in which the isolator includes two closed portions defining an opening along the length of the isolator &/or the isolator includes flanges connecting the isolator to the rail & solar panel, as recited in at least one of independent Claims 1 & 12; and no teaching, suggestion or motivation could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the claimed invention.  Claims 2-11 & 13-20 are allowed as being dependent, either directly or indirectly, on at least one of independent Claims 1 & 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762        

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762